EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Heidi Hood on March 07, 2022.
The application has been amended as follows: 
IN THE CLAIMS
21. (Currently Amended, No Longer Withdrawn) The flow path assembly of claim 20, wherein an inner end of each of the plurality of nozzle airfoils interfaces with the inner band to radially locate the inner band within the flow path assembly 

31. (No Longer withdrawn) The flow path assembly of claim 20, wherein the seal member attaches to the backing ring to cover the open end, and wherein a portion of the seal member is press fit into a groove of the backing ring.  

32. (Canceled)
33. (Canceled)

35. (No Longer Withdrawn) A method for assembling a flow path assembly of a gas turbine engine, the flow path assembly defining a flow path through a combustion section and at least a portion of a turbine section of the gas turbine engine, the flow path assembly comprising an outer wall that defines an outer boundary of the flow path, the method comprising:

inserting a plurality of nozzle airfoils into the flow path;
securing the plurality of nozzle airfoils with respect to the outer wall,
securing a backing ring adjacent an inner side of the inner band, the backing ring formed as a single piece, generally annular structure, the backing ring secured to the inner band along a straight spline joint having an open end; and 
covering the open end of the straight spline joint with a seal member, 
wherein the plurality of nozzle airfoils extend from the outer wall to the inner band, and4Serial No.: 16/371,362Attorney Docket No.: 315756A-US-2/GECV-395A-CON 
Response to Office Action of September 15, 2021wherein the inner band is attached to an inner end of each nozzle airfoil of the plurality of nozzle airfoils to radially locate the inner band within the flow path and to restrain the inner band.  

36. (Canceled)   
37. (Canceled)   
38. (Canceled)   

39. (Currently Amended) A flow path assembly of a gas turbine engine, the flow path assembly defining a flow path through the gas turbine engine, the flow path assembly extending through at least a first turbine stage and a second turbine stage of a turbine section of the gas turbine engine, the second turbine stage downstream of the first turbine stage, the flow path assembly comprising: 
an outer wall defining an outer boundary of the flow path; 
a second turbine stage inner band formed as a single piece, generally annular structure, the second turbine stage inner band defining an inner boundary of the flow path through the second turbine stage; 
a backing ring formed as a single piece, generally annular structure; and 

wherein each of the plurality of nozzle airfoils interfaces with the second turbine stage inner band to position the second turbine stage inner band within the flow path assembly, 5Serial No.: 16/371,362 Attorney Docket No.: 315756A-US-2/GECV-395A-CON 
Response to Office Action of September 15, 2021 wherein the backing ring attaches to the second turbine stage inner band adjacent a radially inner side of the second turbine stage inner band, the backing ring attached to the second turbine stage inner band along a straight spline joint, and
wherein the straight spline joint has an open end and a seal member covers the open end.

Restriction/Rejoinder
Claims 20, 22-27, 30 and 34 are allowable. The restriction requirement between Inventions I-III and Species A-D, as set forth in the Office action mailed on March 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn. Specifically the restriction between species B-C, and the restriction between Inventions I-III are withdrawn. Claims 21, 31, 35 and 39 are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). MPEP § 804.01.

Allowable Subject Matter
Claims 20-27, 30-31, 34-35 and 39 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 09, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741